 


109 HR 4042 IH: Ambulatory Surgical Center Medicare Payment Modernization Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4042 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Herger introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to modernize payments for ambulatory surgical centers under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Ambulatory Surgical Center Medicare Payment Modernization Act of 2005. 
2.Medicare payment for ambulatory surgical center services 
(a)In generalSection 1833(i) of the Social Security Act (42 U.S.C. 1395l(i)) is amended to read as follows: 
 
(i) 
(1)Payment shall be made under this part in the amount specified under paragraph (2) for facility services furnished to an individual in an ambulatory surgical center in connection with any outpatient surgical procedure covered under this part as a hospital outpatient department service, except for those procedures that the Secretary designates, in consultation with appropriate trade and professional organizations (including those having direct experience with ambulatory surgical centers) as posing a significant safety risk or requiring an overnight stay when performed in ambulatory surgical centers. Not less frequently than once every two years the Secretary shall review and, may, after public comment, make appropriate adjustments to this list of procedures excluded from coverage when performed in ambulatory surgical centers as the Secretary deems necessary. 
(2) 
(A)Subject to subparagraphs (B) and (C), the amount of payment to be made under this subsection for facility services furnished to an individual in an ambulatory surgical center in accordance with paragraph (1) shall be equal to 75 percent of the fee schedule amount determined under paragraph (3)(A) of subsection (t) for payment of the same service furnished in hospital outpatient departments, as adjusted under paragraphs (4)(A), (6), and (15) of such subsection, less a 20 percent beneficiary copayment. 
(B)For covered ambulatory surgical center services furnished on or after January 1, 2008, and before January 1, 2012, for which the ambulatory surgical center payment amount payable under this subsection in 2007 (in this subsection referred to as the 2007 ASC payment amount) is less than 75 percent of the hospital OPD fee schedule amount under subsection (t) in 2007 for the same services, the amount of payment under this subsection shall be calculated as follows: 
(i)For services furnished during 2008, the amount shall be equal to the sum of— 
(I)80 percent of the 2007 ASC payment amount, as increased by the percentage increase in the consumer price index for all urban consumers (United States city average) as estimated by the Secretary for the 12-month period ending with December 31, 2006; and 
(II)20 percent of the payment amount under paragraph (2)(A) for 2008. 
(ii)For services furnished during 2009, the amount shall be equal to the sum of— 
(I)60 percent of the 2007 ASC payment amount as increased under clause (i)(I) and as further increased by the percentage increase in the consumer price index for all urban consumers (United States city average) as estimated by the Secretary for the 12-month period ending with December 31, 2007; and 
(II)40 percent of the payment amount under paragraph (2)(A) for 2009. 
(iii)For services furnished during 2010, the amount shall be equal to the sum of— 
(I)40 percent of the 2007 ASC payment amount as increased under clauses (i)(I) and (ii)(I) and as further increased by the percentage increase in the consumer price index for all urban consumers (United States city average) as estimated by the Secretary for the 12-month period ending with December 31, 2008; and 
(II)60 percent of the payment amount under paragraph (2)(A) for 2010. 
(iv)For services furnished during 2011, the amount shall be equal to the sum of— 
(I)20 percent of the 2007 ASC payment amount as increased under clauses (i)(I), (ii)(I), and (iii)(I) and as further increased by the percentage increase in the consumer price index for all urban consumers (United States city average) as estimated by the Secretary for the 12-month period ending with December 31, 2009; and 
(II)80 percent of the payment amount under paragraph (2)(A) for 2011. 
(C)For covered ambulatory surgical center services for which the 2007 ASC payment amount is— 
(i)greater than 75 percent, but less than 100 percent, of the hospital OPD fee schedule amount under subsection (t) in 2007 for the same services, the amount of payment under this subsection shall be the greater of the 2007 ASC payment amount or— 
(I)for services furnished in 2008, the payment amount under subparagraph (B)(i); 
(II)for services furnished in 2009, the payment amount under subparagraph (B)(ii); 
(III)for services furnished in 2010, the payment amount under subparagraph (B)(iii); 
(IV)for services furnished in 2011, the payment amount under subparagraph (B)(iv); or 
(V)in 2012 and subsequent years, the payment amount under subparagraph (A),but in no case in excess of the then applicable hospital OPD fee schedule amount; or 
(ii)greater than the hospital OPD fee schedule amount under subsection (t) in 2007 for the same services, the amount of payment under this subsection— 
(I)for services furnished during 2008, is equal to the midpoint between the 2007 ASC payment amount and 100 percent of such 2007 hospital OPD fee schedule amount; or 
(II)for services furnished in a subsequent year is equal to the greater of the 2007 hospital OPD fee schedule amount or the payment amount specified under subclause (I) through (V) of clause (i) for the year involved, but but in no case in excess of the then applicable hospital OPD fee schedule amount.  . 
(b)Conforming amendments 
(1)Section 1832(a)(2)(F)(i) of such Act (42 U.S.C. 1395k(a)(2)(F)(i)) is amended— 
(A)by striking section 1833(i)(1)(A) and inserting section 1833(i)(1); 
(B)by striking the standard overhead amount as determined under section 1833(i)(2)(A) and inserting the amount determined under section 1833(i)(2); and 
(C)by striking all that follows as full payment for such services and inserting , or. 
(2)Section 1833(a)(1)(G) of such Act (42 U.S.C. 1395l(a)(1)(G)) is amended— 
(A)by striking subsection (i)(1)(A) and inserting subsection (i)(1); 
(B)by striking for services furnished beginning and all that follows through subsection (i)(2)(D); and 
(C)by striking such revised payment system and inserting under subsection (i)(2). 
(3)Section 1833(a)(4) of such Act (42 U.S.C. 1395l(a)(4)) is amended— 
(A)by striking section 1833(i)(1)(A) and inserting subsection (i)(1); and 
(B)by striking paragraph (2) or (3) of subsection (i) and inserting subsection (i)(1).   
(c)Effective dateThe amendments made by this section shall apply to ambulatory surgical center services furnished on or after January 1, 2008.  
 
